                                Case 2:20-cv-02924-DMG-PVC Document 55 Filed 04/30/21 Page 1 of 5 Page ID #:1119



                                     1 James A. Mitchell (Appearing Pro Hac Vice)
                                         MitchellJ@ballardspahr.com
                                     2 BALLARD SPAHR LLP
                                       1675 Broadway, 19th Floor
                                     3 New York, NY 10019-5820
                                       Tel: (646) 346-8006
                                     4 Fax: (212) 223-1942
                                     5 Robert S. Gutierrez (State Bar No. 143223)
                                        GutierrezR@ballardspahr.com
                                     6 BALLARD SPAHR LLP
                                       2029 Century Park East, Suite 800
                                     7 Los Angeles, CA 90067-2909
                                       Tel.: (424) 204-4400; Fax: (424) 204-4350
                                     8
                                       Attorneys for Defendants
                                     9 DAVID PECKER and WORLDWIDE MEDIA
                                       SERVICES GROUP, INC. (successor in name to
                                    10 American Media, Inc.)
                                    11
                                                               UNITED STATES DISTRICT COURT
2029 Century Park East, Suite 800




                                    12
  Los Angeles, CA 90067-2909
    Telephone: 424.204.4400




                                                             CENTRAL DISTRICT OF CALIFORNIA
       Ballard Spahr LLP




                                    13
                                                                         WESTERN DISTRICT
                                    14
                                    15
                                    16 MICHAEL SANCHEZ, an individual,                     Case No. 2:20-cv-02924 DMG (PVCx)
                                    17                              Plaintiff,             DECLARATION OF DAVID SEAN
                                                                                           BONNETT IN SUPPORT OF
                                    18       v.                                            DEFENDANTS’ SPECIAL
                                                                                           MOTION TO STRIKE THE
                                    19 AMERICAN MEDIA, INC., a Delaware                    COMPLAINT
                                       corporation; THE NATIONAL
                                    20 ENQUIRER, INC., a Florida corporation;
                                       DAVID PECKER, an individual;                        JUDGE: Hon. Dolly M. Gee
                                    21 DYLAN HOWARD, an individual; and                    CTRM: 8C, 8th Floor
                                       DOES 1 through 10, inclusive,
                                    22
                                                               Defendants.
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                               DECLARATION OF DAVID SEAN BONNETT IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
                                Case 2:20-cv-02924-DMG-PVC Document 55 Filed 04/30/21 Page 2 of 5 Page ID #:1120



                                     1                   DECLARATION OF DAVID SEAN BONNETT
                                     2        I, David Sean Bonnett, declare as follows:
                                     3        1.     I have personal knowledge of the facts stated herein, and could and
                                     4 would testify competently thereto if called as a witness in this matter.
                                     5      2.      I submit this Declaration in support of Defendants’ special motion to
                                     6 strike the Complaint of Plaintiff Michael Sanchez (“Mr. Sanchez.”).
                                     7        3.    I am Executive Vice President, Digital Operations at Worldwide
                                     8 Media Services Group, Inc. (“WMSG”), successor in name to American Media,
                                     9 Inc. (“AMI”). WMSG is the publisher of The National Enquirer (“TNE”) and
                                    10 TNE’s online edition, www.nationalenquirer.com (“TNE Online”).
                                    11      4.     As Executive Vice President, Digital Operations, I am fully involved
2029 Century Park East, Suite 800




                                    12 in the technological operations of TNE Online and have first-hand knowledge
  Los Angeles, CA 90067-2909
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 concerning the website’s operations and functionality, including its use of
                                    14 WordPress, a third-party web content management system (“CMS”) that WMSG
                                    15 uses to host TNE Online and publish content to the website.
                                    16        5.     Anyone wishing to access the CMS must be issued a unique
                                    17 identification number (“CMS ID”) and password. In my role as Executive Vice
                                    18 President, Digital Operations, I am fully involved in WMSG’s process of issuing
                                    19 credentials to individuals to access the CMS, and am able to determine the
                                    20 individuals to whom such credentials have been issued.
                                    21        6.     I am aware that Nikolaos Hatziefstathiou (“Mr. Hatziefstathiou”), a
                                    22 former reporter at AMI, was provided with credentials to access the CMS on June
                                    23 7, 2019. I am also aware that on March 24, 2021, Mr. Hatziefstathiou’s credentials
                                    24 to access the CMS were deactivated.
                                    25       7.     The underlying data of articles published through the CMS are
                                    26 maintained in a relational database (“CMS Database”) that is itself stored on
                                    27 servers in WMSG’s control.
                                    28        8.     It is possible to query the CMS Database to view characteristics about
                                                                                         2
                                               DECLARATION OF DAVID SEAN BONNETT IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
                                Case 2:20-cv-02924-DMG-PVC Document 55 Filed 04/30/21 Page 3 of 5 Page ID #:1121



                                     1 articles published on TNE Online, including information concerning the date and
                                     2 time an article was published and, where applicable, the date and time that the
                                     3 contents of a published article (i.e., as the article’s headline, byline and main body)
                                     4 have been modified (“Modification Date”).
                                     5         9.      I have reviewed the Declaration of Mr. Hatziefstathiou, sworn to on
                                     6 March 23, 2021 (the “NH Declaration”) and submitted by Mr. Sanchez in
                                     7 supplemental opposition to Defendants’ special motion to strike. The NH
                                     8 Declaration states that Mr. Hatziefstathiou “received . . . byline credit for not fewer
                                     9 than eight stories” published online by various AMI publications. NH Decl. ¶ 3.
                                    10 Mr. Hatziefstathiou then goes on to identify the specific eight articles as to which
                                    11 he claims to have received a byline, seven of which are the following articles from
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 TNE Online (“Selected Articles”):
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13
                                    14              a. January 9, 2019: Amazon Head Jeff Bezos & Wife MacKenzie
                                                       Announce $160-Billion Divorce (available at the URL
                                    15                 https://www.nationalenquirer.com/celebrity/jeff-bezos-wife-
                                    16                 mackenzie-divorce/) (“January 9 Article”).

                                    17              b. January 10, 2019: Lauren Sanchez: Jeff Bezos’ Mystery Mistress Hid
                                                       In Plain Sight (available at the URL
                                    18                 https://www.nationalenquirer.com/photos/lauren-sanchez-jeff-bezos-
                                    19                 amazon-affair-divorce-scandal/) (“January 10 Article”).
                                    20              c. January 15, 2019: Jeff Bezos Spotted Having Cozy Meal With Lauren
                                    21                 Sanchez 9 Months Before Divorce Announcement (available at the
                                                       URL https://www.nationalenquirer.com/celebrity/jeff-bezos-spotted-
                                    22                 on-cozy-date-with-lauren-sanchez-9-months-before-divorce-
                                    23                 announcement/) (“January 15 Article”).

                                    24              d. January 22, 2019: Billionaire Jeff Bezos Busted — See The Shocking
                                                       Cheating Photos That Destroyed His Marriage (available at the URL
                                    25
                                                       https://www.nationalenquirer.com/photos/amazon-boss-jeff-bezos-
                                    26                 affair-lauren-sanchez-exposed/) (“January 22 Article”).
                                    27              e. January 23, 2019: Playing Footsie! Jeff Bezos And Mistress Lauren
                                    28                 Sanchez Caught Flirting On Dinner Dates, (available at the URL

                                                                                         3
                                                DECLARATION OF DAVID SEAN BONNETT IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
                                Case 2:20-cv-02924-DMG-PVC Document 55 Filed 04/30/21 Page 4 of 5 Page ID #:1122



                                     1                  https://www.nationalenquirer.com/photos/playing-footsie-jeff-bezos-
                                     2                  and-mistress-lauren-sanchez-caught-flirting-on-dinner-dates/)
                                                        (“January 23 Article”).
                                     3
                                                     f. January 24, 2019: More Shame For Billionaire Jeff Bezos! Inside The
                                     4
                                                        Never-Before-Seen Texts To His Mistress (available at the URL
                                     5                  https://www.nationalenquirer.com/celebrity/more-shame-for-
                                                        billionaire-jeff-bezos-inside-the-never-before-seen-texts-to-his-
                                     6
                                                        mistress/) (“January 24 Article”).
                                     7
                                                     g. January 28, 2019: Mackenzie Bezos Gets Even! Cheating Billionaire
                                     8                  Jeff’s Wife Has Upper Hand In Explosive Divorce (available at the
                                     9                  URL https://www.nationalenquirer.com/celebrity/mackenzie-bezos-
                                                        gets-even-cheating-billionaire-jeffs-wife-has-upper-hand-in-explosive-
                                    10                  divorce/) (“January 28 Article”).
                                    11                                     FORENSIC REVIEW
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400




                                               10.      In my role as Executive Vice President, Digital Operations, I was
       Ballard Spahr LLP




                                    13
                                         involved in a forensic examination of the CMS Database on March 24 and March
                                    14
                                         30, 2021. The results of that examination demonstrate that a CMS user modified
                                    15
                                         each of the Selected Articles on a date subsequent to the date each of the Selected
                                    16
                                         Articles were published on TNE Online. The specific dates the modifications were
                                    17
                                         made to the Selected Articles (defined in ¶ 8, supra, as the Modification Date) are
                                    18
                                         set forth in the schedule below. On each of those dates, Mr. Hatziefstathiou’s
                                    19
                                         credentials to access the CMS were active.
                                    20
                                                                         Article              Modification Date
                                    21
                                                                   January 9 Article         September 26, 2019
                                    22
                                                                   January 10 Article        October 16, 2019
                                    23
                                                                   January 15 Article        October 16, 2019
                                    24
                                                                   January 22 Article        September 26, 2019
                                    25
                                                                   January 23 Article        October 16, 2019
                                    26
                                                                   January 24 Article        September 26, 2019
                                    27
                                                                   January 28 Article        January 27, 2020
                                    28

                                                                                         4
                                                DECLARATION OF DAVID SEAN BONNETT IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 2:20-cv-02924-DMG-PVC Document 55 Filed 04/30/21 Page 5 of 5 Page ID #:1123



    1        I declare under penalty of perjury under the laws of the United States of
    2 America that the foregoing is true and correct.
    3        Executed this n"?        day of April, 2021, at       9orr K
    4
    5
                                                              David Sean Bonnett
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19

   20

   21
   22
   23
   24
   25
   26
   27
   28

                                                        5
               DECLARATION OF DAVID SEAN BONNETT IN SUPPORT OF DEFENDANTS' SPECIAL MOTION TO STRIKE
